1 Cal. 3d 677 (1970)
464 P.2d 63
83 Cal. Rptr. 607
COUNTY OF SAN DIEGO et al., Petitioners,
v.
THE SUPERIOR COURT OF SAN DIEGO COUNTY, Respondent; EUGENE P. CALLAHAN, Real Party in Interest.
Docket No. L.A. 29669.
Supreme Court of California. In Bank.
January 26, 1970.
COUNSEL
Bertram McLees, Jr., County Counsel, and Duane J. Carnes, Deputy County Counsel, for Petitioners.
Thomas C. Lynch, Attorney General, Jan Stevens, Deputy Attorney General, Musick, Peeler & Garrett, James E. Ludlam, Ronald G. Trayner, Hassard, Bonnington, Rogers & Huber, Howard Hassard, Monroe Price and David A. Leipziger as Amici Curiae on behalf of Petitioners.
Brian J. Newman-Crawford for Respondent.
Herbert I. Lazerow as Amicus Curiae on behalf of Respondent.
Edward T. Butler, under appointment by the Supreme Court, for Real Party in Interest.


*678 MEMORANDUM CASE

OPINION
BURKE, J.
This case also involves the 14-day certification procedure under the LPS act, more fully discussed in the companion case of Thorn v. Superior Court, ante, p. 666 [83 Cal. Rptr. 600, 464 P.2d 56], Real party in interest, Eugene Callahan, was so certified for intensive treatment, and respondent superior court proposed to grant Callahan habeas corpus for his immediate release on the ground that provisions of the act permitting him to be detained for 14 days on certificate of a physician without prior notice, court hearing, or advice as to right to counsel or appointment of counsel, deprived him of due process. The County of San Diego sought prohibition and we issued the alternative writ.
However, as noted in Thorn v. Superior Court, supra, the act has now been amended to require that a certified patient be informed of his right to counsel including court-appointed counsel; and the relevant issues are discussed in Thorn. Additionally, it appears that Callahan has long since been released, and that no useful purpose would be served by further proceedings with respect to his certification. Accordingly, the alternative writ is discharged, and the peremptory writ is denied.
Traynor, C.J., McComb, J., Peters, J., Tobriner, J., Mosk, J., and Sullivan J., concurred.